Citation Nr: 0946638	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an earlier effective date for a 100 percent 
evaluation for posttraumatic stress disorder (PTSD), for the 
purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1968 to August 
1971.  He died in December 2005.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.


FINDING OF FACT

It was factually ascertainable as of October 27, 2003, that 
the Veteran's PTSD was manifested by total occupational and 
social impairment.  


CONCLUSION OF LAW

The criteria for an earlier effective date of October 27, 
2003, for the assignment of a 100 percent evaluation for 
PTSD, for accrued benefits purposes, have been met.  38 
C.F.R. §§ 1155, 5121 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

In a June 2006 letter, the RO provided the appellant with 
notice of the information and evidence necessary to 
substantiate her claim for accrued benefits.  This letter 
advised the appellant what evidence VA would obtain on her 
behalf and what evidence VA would assist her in obtaining.  
The Board notes that the June 2006 letter was provided after 
the unfavorable rating decision and therefore did not satisfy 
the timing requirement outlined in Pelegrini.  In Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the U.S. Court of 
Appeals for the Federal Circuit held that the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim in an SSOC is sufficient to cure a timing 
defect.  In this case, the claims were readjudicated in an 
August 2006 Supplemental Statement of the Case (SSOC). Thus, 
any timing defect was cured.  Moreover, to the extent that 
notice failed to explained how disability ratings and 
effective dates are assigned, pursuant to Dingess, the Board 
finds no prejudice here.  Indeed, an earlier effective date 
is the premise of the claim. It is therefore inherent that 
the appellant had actual knowledge of this element of the 
claim.  Moreover, there is no increased rating element, as 
the 100 percent evaluation at issue is the maximum schedular 
benefit allowed- the sole contention is that such benefit 
should have been awarded with an earlier effective date.

With respect to the duty to assist, accrued benefits claims 
are decided based on the evidence of record when the veteran 
died. 38 C.F.R. § 3.1000(d)(4).  Therefore, there is nothing 
further for VA to do to assist the appellant. VA's notice and 
assistance obligations have been met, and the appellant is 
not prejudiced by the Board's proceeding with appellate 
review.

II.  Analysis of Claim

A. Legal criteria - accrued benefits

The appellant claims entitlement to accrued benefits as the 
Veteran's dependent spouse.  Although a veteran's claim 
terminates with the veteran's death, a qualified survivor may 
carry on the deceased veteran's claim to a limited extent by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121 (West 2002); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  While an accrued benefits claim is separate from the 
veteran's claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered 
by the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death and due to 
the veteran but unpaid for a period not to exceed two years 
prior to the last date of entitlement, will, upon the death 
of the veteran, be paid to the veteran's spouse, children or 
dependent parent.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. 
§ 3.1000 (2009).

Congress amended 38 U.S.C.A. § 5121 to repeal the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of award of accrued benefits.  This 
change applies only to deaths occurring on or after the date 
of enactment, December 16, 2003.

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); see also 
Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  In 
this case, an April 2004 rating decision increased the 
Veteran's rating percentage for PTSD to 100 percent, 
effective February 4, 2004.  The Veteran submitted a timely 
notice of disagreement with the effective date in May 2004.   
A supplemental statement of the case was issued in August 
2005 and the issue was thereafter certified for appellate 
review.  The Veteran then died in December 2005.  The claim 
for an earlier effective date thus remained pending at the 
time of his death in December 2005. 

In a claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefore.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. 3.400.  An effective date for a claim 
for increase may be granted prior to the date of claim if it 
is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2006); see Harper v. Brown, 10 Vet. App. 125, 126 (1997); 
VAOPGCPREC 12-98 (1998).

PTSD is rated pursuant to Diagnostic Code (DC) 9411, which is 
governed by the General Rating Formula for Mental Disorders 
(formula).  The formula provides for a 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the GAF scale in DSM IV, a GAF score of 21 to 30 
reflects that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g. sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation).  A GAF 
score of 31 to 40 reflects some impairment in reality testing 
or communication or major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood and an inability to work.  A score from 41 to 50 
reflects serious impairment in social and occupation 
functioning including an inability to keep a job.  A score 
from 51 to 60 reflects moderate symptoms or moderate 
difficulty in social, occupation or school functioning.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

B.  Discussion

The Veteran's claim for an increased evaluation for PTSD was 
received on February 26, 2004.  An April 2004 rating decision 
assigned an effective date of February 4, 2004 for a 100 
percent rating for PTSD.  The RO found that the criteria for 
a 100 percent evaluation were met as of February 4, 2004.  
This effective date was based upon a statement from a VA 
psychiatrist, in which the physician described symptoms 
exhibited by the Veteran during an evaluation on February 4, 
2004.  

Under § 3.400, an effective date prior to the date of the 
claim may be assigned if it is factually ascertainable that 
the criteria for a 100 percent rating were met within one 
year of the claim.  Thus, the issue before the Board is 
whether it is factually ascertainable that the criteria for a 
100 percent rating for service-connected PTSD within one year 
of the Veteran's February 26, 2004, claim. 

A treatment note by a VA psychiatrist, dated in July 2003, 
indicated the Veteran's report of hypervigilance.  The 
Veteran reported that he was getting along okay with his 
wife.  The Veteran reported that he had a couple of friends.  
He reported improved sleep with quetiapine.  He reported that 
he got depressed but denied suicidal ideation.  It was noted 
that the Veteran was pleasant and well-groomed.  The Veteran 
was noted to be hypervigilant and suspicious with depressed 
mood.  He was rational and logical.  There were no delusions 
or hallucinations.

A VA psychology treatment note dated on October 10, 2003, 
reflects that the Veteran reported recurrent nightmares and 
trouble sleeping.  He described difficulty with 
concentration.  He reported that he thought about suicide but 
denied current intent.  He reported some homicidal ideation 
as well.  He complained that he was panicky around other 
people.

Upon VA examination on October 27, 2003, the Veteran reported 
that he had not worked in over one year.  The Veteran 
reported that he stayed at home and did not socialize.  The 
Veteran complained of flashbacks and memory problems.  He 
reported that he avoided doing things because of his PTSD 
symptoms.  The Veteran reported that his symptoms were 
unremitting.  He reported that he had no capacity for 
adjustment and was unable to work because of PTSD. 

On mental status examination, the examiner indicated that the 
Veteran's thought process was impaired, and he was unable to 
communicate with people.  The examiner noted the Veteran's 
report of illusions where he saw shadows behind him.  The 
examiner noted the Veteran's report of chronic homicidal and 
suicidal ideation.  The examiner noted that the Veteran was 
oriented to person, place and time.  The Veteran's short-term 
memory was impaired.  It was noted that the Veteran reported  
obsessive rituals of keeping a loaded gun at night and 
checking windows and doors.  The examiner stated that the 
Veteran's speech was logical with no obscure patterns.  The 
Veteran reported panic attacks and problems with impulse 
control.  The examiner assigned a GAF score of 55.  

The Veteran was seen for psychiatric follow-up in February 
2004.  Medical records noted that he was non-functional in 
most regards.  A GAF of 40 was assigned.    

In April 2004, the VA psychiatrist who performed the October 
2003 examination provided an addendum to the examination. The 
addendum reflects that the Veteran reported flashbacks and 
nightmares.  The Veteran reported that he stayed away from 
crowds and most people.  The Veteran reported that his PTSD 
symptoms prevented him from getting a job.  The Veteran 
reported obsessive rituals, such as keeping a loaded gun at 
night and checking windows and doors.  The examiner concluded 
that the Veteran was not employable.  

Based on the report of the October 27, 2003, VA examination, 
the Board concludes that it was factually ascertainable as of 
October 27, 2003, that the Veteran's PTSD was manifested by 
total social and occupational impairment that warranted a 100 
percent rating under Diagnostic Code 9411.  Accordingly, an 
effective date from that time is warranted, for accrued 
benefits purposes.  As indicated above, the evidence prior to 
that date did not demonstrate a disability picture 
commensurate with a 100 percent rating for PTSD.  


ORDER

An effective date of October 27, 2003, for the assignment of 
a 100 percent rating for PTSD for accrued benefits purposes 
is granted, subject to regulations governing the payment of 
monetary benefits.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


